Citation Nr: 0505951	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In a November 1990 rating decision, the RO denied, on the 
merits, the veteran's claim of entitlement to service 
connection for a back disability; the veteran did not perfect 
an appeal to the Board.

4.  The basis for the November 1990 denial was that there was 
no evidence of any disease or injury during service or 
immediately thereafter.

5.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's current back disability was incurred during his 
military service or any relevant presumptive period 
thereafter.

6.  The evidence of record since the last final decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disability.

7.  The veteran's schizophrenia is currently manifested by 
ideas of reference and persecution in his thought content; 
sleep disturbances; poor impulse control; depressed and 
irritable mood; poor tolerance to people, noises, and 
frustration; and an inability to establish and maintain 
effective relationships.

8.  The veteran is service-connected for schizophrenia, which 
is now evaluated as 70 percent disabling.

9.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

10.  The veteran completed four years of college, received a 
Bachelor of Arts degree in Education, and has experience 
teaching mathematics.  He last worked full time in January 
1977.

11.  The evidence shows that the veteran's service-connected 
disability is of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying the veteran's 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a back disability has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The criteria for a 70 percent disability rating, but no 
higher, for schizophrenia have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9204 (2004).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, codified at 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (VA regulations implementing the VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims pertaining to his schizophrenia and his 
back disability were received on October 18, 2001.  In a May 
3, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Thereafter, in an October 2002 
rating decision, the veteran's claims were denied.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on May 3, 2002, 
complied with these requirements.

Additionally, the Board notes that the May 3, 2002 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the May 3, 2002 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and records from private 
physicians identified by the veteran have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The Board notes that the veteran 
receives Social Security disability benefits and that records 
from that agency have not been obtained.  The veteran 
receives disability benefits due to his psychiatric disorder, 
not his back disorder; therefore any records would not be 
relevant to the veteran's claim of entitlement to service 
connection for a back disability.  Regarding the veteran's 
psychiatric disorder, because of the favorable nature of the 
decision below, which results in the grant of a total rating 
because the veteran is unemployable due to his psychiatric 
disability, the veteran is not prejudiced by the RO's failure 
to obtain those records.

Additionally, the Board notes that three documents written in 
Spanish contained with in the veteran's claims folder have 
not been translated into English.  Two of the documents, 
dated in April 1977 and June 1977 respectively, are 
statements by the veteran pertaining to his psychiatric and 
gastrointestinal difficulties.  Another document is a 
December 1978 letter from a teacher's association indicating 
that the veteran retired from teaching because of a medical 
disability.  None of the documents pertain to the veteran's 
back disability.  Regarding the veteran's psychiatric 
disability, the documents pre-date the veteran's current 
claim for a higher rating by many years and were considered 
in prior rating decisions on claims for a higher rating.  
Further, because of the favorable nature of this decision on 
the veteran's psychiatric disorder, he is not prejudiced by 
the lack of an English translation of the documents.

As for VA's duty to obtain a medical opinion or provide a 
medical examination, the veteran was provided with VA 
examinations for his psychiatric disorder in July 2002 and 
April 2004.  With regard to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a back disability, the Board notes 
that the VCAA explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Because the veteran has not identified any 
service or VA medical records which are available and are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the veteran submitting new 
and material evidence.  Because there is no basis to reopen 
the claim, the Board finds there is no obligation to obtain a 
VA medical opinion.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  In 
view of the narrow questions of law and fact on which that 
issue turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.

With regard to the veteran's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU), the Board finds that the evidence in 
the record showing that the veteran is unemployable due to 
his service-connected schizophrenia raises an informal claim 
of TDIU.  See Norris v. West, 12 Vet. App. 413, 421 (1999); 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
This claim was not addressed by the RO; therefore, the RO did 
not endeavor to comply with the duty to inform and the duty 
to assist the veteran with regard to this claim.  Because of 
the favorable nature of the decision below, the Board finds 
that the veteran is not prejudiced by any failure to provide 
due process to the veteran with regard to this claim, 
including the lack of an initial adjudication of the specific 
issue by the RO.  The RO's denial of the veteran's increased 
rating claim, despite the veteran's assertions of 
unemployability, implies a denial of the veteran's TDIU 
claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Analysis

1.  Back disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for certain listed presumptive disorders, 
including arthritis, may be presumed if the disorder became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In a November 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability.  In a December 3, 1990 letter, the RO 
informed the veteran that his claim had been denied.  The 
veteran did not perfect an appeal to the Board of the issue.  
Decisions by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran now seeks to reopen his claim of entitlement to 
service connection for a back disability.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect after August 29, 
2001.

In November 1990, the evidence of record included VA medical 
records for treatment of the veteran dated through March 
1990, the veteran's service medical records, and a March 1990 
statement from the veteran.  The evidence showed that, at the 
veteran's April 1968 hardship discharge examination, the 
veteran had denied complaints or a history of arthritis or 
rheumatism or recurrent back pain.  The veteran's service 
medical records showed no evidence of complaints of or 
treatment for a back injury or disability.  The earliest 
evidence for treatment of a back disability had been 
complaints of back pain noted during a July to August 1974 VA 
hospitalization for duodenitis and a schizophrenic reaction.  
Later VA medical records showed treatment of the veteran for 
a lumbar spine disability.

The RO denied the veteran's claim for service connection in 
November 1990 due to the lack of evidence of treatment for a 
back injury during the veteran's military service or 
immediately following his discharge.

In support of the veteran's request to re-open his claim, he 
has stated that he injured his back in service and has 
continued to have strong flare-ups of pain in his back since 
that time.  Additional evidence submitted by the veteran or 
obtained by VA includes records of VA medical treatment of 
the veteran; a March 2004 statement by A. R. D., M.D. (Dr. 
R.), regarding psychiatric treatment of the veteran; and the 
veteran's pleadings.

The Board has reviewed all of the additional evidence 
received since the November 1990 rating decision.  Much of 
the additional evidence pertains to disabilities other than 
the veteran's back disability.  Evidence pertaining to 
disabilities other than the veteran's back disability is not 
considered "new and material evidence" because it does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability.

To the extent that the post-service medical records show that 
the veteran has continued to receive treatment for his 
current back disability, the Board concludes that the 
records, although "new" in that they have not been 
previously submitted, are not material evidence because they 
do not, by themselves or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for a back 
disability.  The records show treatment of the veteran for 
back pain diagnosed variously, including as degenerative disc 
disease.  None of the records contains a medical opinion 
relating the veteran's current disability to an injury or 
incident during the veteran's military service or to any 
relevant presumptive period thereafter.

The veteran's statements and pleadings are merely cumulative 
of his assertions that were before the RO in November 1990-
that the veteran injured his back in service and has a 
current disability as a result of those injuries.  As such, 
this evidence is not new.  To the extent that the veteran's 
statements attempt to establish that his current disability 
is related to an injury or incident in service, they are not 
competent medical evidence because they are lay statements.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his current disability was incurred in or increased in 
severity during his military service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("[A] layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").

The Board concludes that the additional evidence that has 
been associated with the file with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a back disability fails to raise a reasonable 
possibility of substantiating the claim.  In view of this 
finding, the Board concludes that none of the evidence in 
support of the veteran's application to reopen his claim that 
has been associated with the claims file since the November 
1990 rating decision is new and material.  The requirements 
to reopen the claim have not been met, and the appeal is 
denied.

2.  Schizophrenia

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected schizophrenia is evaluated as 
50 percent disabling under Diagnostic Code 9204 as 
schizophrenia, chronic undifferentiated type.  Under 
Diagnostic Code 9204, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9204 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The medical evidence shows that the veteran has consistently 
been assigned GAF scores of 50 based upon his impairment from 
schizophrenia.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran's schizophrenia as shown by VA mental disorder 
examinations in July 2002 and April 2004, a March 2004 
statement by Dr. R., and records of VA medical treatment from 
October 2001 to March 2004, is manifested by ideas of 
reference and persecution in his thought content; sleep 
disturbances; poor impulse control; depressed and irritable 
mood; poor tolerance to people, noises, and frustration; and 
an inability to establish and maintain effective 
relationships.  The veteran has no close friends and is 
isolated at home.  He has poor communication with his family 
and neighbors.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are ideas of 
reference and persecution in his thought content, depressed 
and irritable mood, and poor tolerance to people, noises, and 
frustration.  Because of the effect of these symptoms, the 
veteran's overall disability picture more nearly approximates 
the criteria for a 70 percent disability rating than a 50 
percent disability rating.  The veteran's symptoms result in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  This is clearly indicated within the VA 
medical evaluations     

The Board considered assigning the veteran a rating higher 
than 70 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
70 percent.  The veteran does not meet the criteria for a 
rating higher than 70 percent.  For example, there is no 
recent evidence in the record of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living or maintain minimal 
personal hygiene, disorientation to time or place, or memory 
loss for the names of close relatives or his own name.  As 
shown at the April 2004 VA mental disorders examination, the 
veteran's judgment and insight are fair.  His thought process 
is coherent and logical.  He is oriented to person, place, 
and time.  His memory is intact for remote, recent, and 
immediate events.  There is no looseness of association and 
no evidence of disorganized speech.  There is no evidence of 
delusions or hallucinations.  He dresses appropriately and 
has adequate hygiene.  His abstraction capability is normal.  
He has been married for more than 30 years and lives alone 
with his spouse.  He denied suicidal or homicidal ideas at VA 
outpatient treatment appointments in September 2003, November 
2003, and March 2004.  At a VA mental disorders examination 
in July 2002, he was alert and oriented to person, place, and 
time.  His concentration and memory were fair.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
neither suicidal nor homicidal.  His insight and judgment 
were fair.

In order to evaluate the veteran's schizophrenia as 100 
percent disabling, his disability must more nearly 
approximate the criteria for that rating than for the lower 
rating. The veteran's symptoms do not result in total 
occupational and social impairment.  Although the veteran is 
unemployed and limited socially, he has been married to his 
spouse for more than 30 years.  His communication with his 
spouse and neighbors is poor because of his irritability and 
poor tolerance for people and frustration, but he is not 
totally impaired socially.  He is able to think and speak 
effectively.  Therefore, a higher rating is not warranted.  
The overall effect of the veteran's symptoms of schizophrenia 
more nearly approximates the criteria for a disability rating 
of 70 percent but no higher.

The evidence supports a rating of 70 percent, but no higher, 
for schizophrenia under Diagnostic Code 9204.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
schizophrenia.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for 
schizophrenia are not inadequate.  Higher ratings are 
provided for impairment due to psychiatric disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected 
schizophrenia.  

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for 
schizophrenia under 38 C.F.R. § 3.321(b)(1) is not warranted.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran is service-connected for schizophrenia, which is 
rated, based upon this decision by the Board, as 70 percent 
disabling.  Therefore, the veteran meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2004).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The veteran completed four years of college, received a 
Bachelor of Arts degree in Education, and has experience 
teaching mathematics.  He last worked full time in January 
1977.  The medical evidence of record indicates that the 
veteran is incapable of doing productive work due to his 
service-connected disability.  According to a history taken 
at an April 2004 VA mental disorders examination-a history 
that is supported by the record-the veteran was removed from 
his work as a teacher in approximately 1978 due to his mental 
disorder.  The only recent evidence directly addressing the 
veteran's employability is a March 2004 statement from the 
veteran's treating VA psychiatrist.  She opined that due to 
frequent exacerbations of the veteran's psychiatric symptoms, 
the veteran was unable to work or look for gainful 
employment.  This report provides positive evidence in 
support of the veteran's claim.

In short, the preponderance of the evidence shows that the 
veteran is precluded from substantially gainful employment 
due to his service-connected disability.  The Board concludes 
that a total disability rating for compensation purposes 
based on individual unemployability under 38 C.F.R. § 4.16 is 
warranted.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for a back 
disability is denied.

Entitlement to a disability rating of 70 percent, but no 
higher, for the veteran's schizophrenia, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


